l.§CJA 20 APPOlNTMENT OF AND AU'I`HORH`Y TO PAY COURT- APPOINTED COUNSEL (Rev. l2/03)

 

..CIR /DIST /DIV CODE

PERSON REPRESENTED

2FURAD LOYAL

 

VOUCHER NUMBER

 

 

 

 

3. MAG. DKT./DEF. .\'UMBER 4. DIST. DKT./DEF. NUMBER 5. APPEALS DK'I`./DEF, NUMBER 6. OTHER DKT. NUMBER
211 8-CR-449
7, IN CASE/'MATTER OF /Cas€ Name) 8. PAYMENT CATEGOKY 9. TYPE PERSON REPRESENTED l(). REPRESENTATION TYPE
ill Felony |] Petty Oft`ense ll Adult Defendant [l Appellanr (See ln.vtnmn'ons;
E Misdemeanor |:l Other E Juvenile Dcfendant i:l Appcllee
USA V. Furad Loya| g Appeal m Othcr CC

 

 

ll OFFENSE(S) CHARGED (Cite U. S. Code, Title & Section) Ifmo)e than one offense list lap
21: 846 Conspiracy to Distribute and posses With intent to distribute heroin

m H\ e) major offenses charged acc'oiding to severin of offense

 

1"1

ATTORNEY`S NAME (Fi)'stName, M.I.. Last Name, including any sti[fl`.\'l.
AND MAILIE\`G ADDRESS

ARTHUR PAUL CONDON, JR.
471 Centrai Avenue
Jersey City, NJ 07307

(201) 659-6133

 

 

 

13, COURT ORDER
E O Appoiriting Counsel
|:l F Subs For Federal Defender E R Subs For Retained Attorney
ll P Subs For Panel Attorney ij Y Standby C ounsel
Prior Attomcy`s Name: ZAH l D N' QURAISH|
Appointment Dates: 1 0/22/1 8-3/22/2019

\:l Because the abov-c named person represented has testified under oath or has otherwise

[l C Co- Counsel

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in excess o/ the statutorv 1111 Lshold amountl

TCl€PhOnC Nllmb€l` I satisfied this Court that he or she ( l ) is financially unable to employ counsel and (2) does
not wish to waive counsel. and because t e interests 0 ustice so require. the attorney whose
l4. NAME AND MAlLlNG ADDRESS OF LAW FIRM (OnIy provide per instructians) name appears in Item l2 is appointe resent th' person in th is case OR
l:\ Other (See lnstlllc!ionsl J ' },'
r /.;;: :/vw ‘<’ "":’e" "`" .
Signaturc of Presiding!.l\&'dge or'B.y Order of the Court
3/22/201 9
Date of Order Nunc Pro Tune Datc
Repayment or partial repayment ordered from thc person represented for this service at time
appointment |:] YES f NO
CLAIM FOR SERVICES AND EXPENSES FOR COURT USE ONLY
TOTAL MATH,’TECH. MATH/'TECH. .
CATEGORIES {Artach ilemi:ation ofser\‘ices with dates/ C§g;:\/TESD AMOUNT ADJUSTED ADJUSTED AD]?EI;.II(§§;VAL
CLAIMED HOURS AMOUNT
15. a. Arraiqnment and/or Plca D'go 000
b. Bail and Detention l-learings o~OG O'UU
c. Motion Hearings O-Qo D*DQ
._ d. 'l`rial O.€]O O.QO
§ e. Senteneina Hearings U.QO G.OO
z f. Revoeation Hcarings {).OQ 599
_ . Appeals Court 0.90 O.UO
h. Other (Specifi' on additional Slzeets) 9.00' 0.00
ours PER HOvR = s ) ToTALs: O-OO O-OO O~OO O-OO
16. a. lntcrviews and Conferenees G*UO G-UO
t b. Obtaining and reviewing records 030 O.QO
§ c. chal research and brief writing O~OO ago
§ d. Travel time D.U{} O.U{)
§ e. Investivativc and other work (Specifi' an additional slieets/ 0‘00 0-00
(RATE PER Hol'R = s ) ToTALs: 0~09 O-OO O-OO O-OO
l7. Travel Expenses (lodgine. parking meals mileagel ete.)
l$. Other Expenscs father rhan expert transcripis. etc'.)
GRAN;) T€)TALS chAtMED ANI) ADJUSTED): O-OO O-OO
l9. CERTIFICATION OF ATTOK\`EY/'PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMEN'I` TERMINATION DATE 21. CASE DlSPOSlTlON
lF OTHER 'l`HA.\’ CASE COI\/IPLETION
FROM: TO:
22. CLAIM STATUS E| Final Payment |:l Intciim Payment Number |:l Supplemcntal Payment
Havc you previously applied to the court for compensation and/or reimbursement for this fl YES [] NO lt yes. were you paid'.’ § YES \:l NO
Other than from the C ourt have you, or to your knowledge has anyone else recei\ ed payment lcompensatmn 01 am thing ofialae) from any other source in connection with this
representation? i:l YES E NO if yes, give details on additional sheets.
l swear or affirm the truth or correctness of the above statements
Signaturc ot`Attorney Date
APPROVED FOR PAYMENT -~ COURT USE ONLY
23. IN COURT COMP. 24. OUT OF COURT COMP. 25. TRAVEL EXPENSES 26. OTHER EXPENSES 2'/'. TOTAL AMT. APPR./CERT.
$O 00
28. SIGNATURE OF THE PRESlDlNG JUDGE DATE ZSa. JUDGE CODE
29. IN COURT COMP, 30, OUT OF COURT COMP. 3l. TRAVEL EXPENSES 32. OTHER EXPENSES 33. TOTAL AMT. APPROVED
0 00
34. SIGNATURE OF CHIEF JUDGE COURT OF APPEALS (OR DELEGATE) Pa\ ment app)o\ed DATE 343. JUDGE CODE

 

 

 

 

